— In an action to compel specific performance of certain agreements to sell tax liens, plaintiff appeals from an order of the Supreme Court, Nassau County, dated June 23, 1975, which granted defendant’s motion for summary judgment. Order affirmed, with $20 costs and disbursements. Section 115 of the Charter of the City of Long Beach, which requires the purchaser at a tax sale to pay the balance of the purchase price within 30 days after the sale, cannot validly be waived by an agent of the governmental body. Rabin, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.